Citation Nr: 1751259	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-47 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for bilateral shin splints.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for a gastrointestinal disability.

11.  Entitlement to service connection for a skin disability.

12.  Entitlement to service connection for right foot plantar warts.

13.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board in July 2014 and August 2016, when it was remanded for further development.

The Veteran failed to appear for a hearing before the Board scheduled for April 2017.  As such, the Board finds that the request for a hearing has been withdrawn.

The issues of entitlement to service connection for a bilateral shoulder disability, a neck disability, a low back disability, a bilateral knee disability, bilateral shin splints, a bilateral hearing loss disability, tinnitus, obstructive sleep apnea, a gastrointestinal disability, a skin disability, right foot plantar warts, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran had preexisting mild pes planus upon entrance into service.

2.  The evidence of record is against a finding that the Veteran's preexisting pes planus was aggravated, or increased in severity, during service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral foot disability.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table). 

Under C.F.R. § 3.304 (b) the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306 (a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

The Veteran was noted to have mild, asymptomatic pes planus upon examination at entrance to service in January 1979.  His service treatment records are difficult to read, but it does not appear that there were complaints regarding his feet noted in service or at separation.  

The Veteran was afforded a VA medical examination in October 2014.  The examiner reported that the Veteran had grade 1 flexible pes planus that existed prior to service.  An x-ray report noted no evidence of pes planus.  The examiner reported that review of the records, the Veteran's history, and physical examination findings were negative for evidence of permanent aggravation or worsening of the Veteran's pes planus while in service.  

The Board finds that entitlement to service connection for a bilateral foot disability is not warranted.  Upon entrance to active service the Veteran was noted to have mild asymptomatic pes planus.  As such, the Veteran is not presumed sound.  After examination of the feet in October 2014 the Veteran was diagnosed with pes planus.  The examiner found that review of the record and examination of the Veteran did not reveal any permanent aggravation or worsening of the Veteran's pes planus while in service.  As the Veteran's preexisting pes planus condition was not permanently aggravated during the Veteran's active service, entitlement to service connection for a bilateral foot disability is denied.


ORDER

Entitlement to service connection for a bilateral foot disability is denied.


REMAND

The Veteran receives treatment from VA; however treatment records dated since July 2014 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since July 2014.  See 38 C.F.R. § 3.159.

As noted below, the Veteran has reported that he received relevant treatment at the Tom Landry Center in Dallas, Texas in approximately 1983.  Review of the claims file does not reveal that these records have been obtained.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from the Tom Landry Center.  Id.

At an examination in October 2014 the Veteran reported that he has been in receipt of Social Security Administration (SSA) disability benefits since 2008.  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Pursuant to the July 2014 Board remand, the Veteran was afforded VA examinations in October 2014.

The examiner rendered opinions regarding the etiology of the Veteran's claimed shoulder disability, neck disability, sleep apnea, and a skin disability.  However, the rationale provided by the examiner relied solely on the lack of notation of complaints, diagnoses, or treatment in service and the passage of time since separation.

With regard to the Veteran's claim for GERD, the examiner rendered the opinion that it was less likely than not the current GERD was less likely than not related to his active duty service relying solely on a lack of evidence of treatment of GERD while on active duty.  

With regard to the Veteran's claim for bilateral hearing loss, in rendering the opinion that it was less likely as not incurred in active service opinion the examiner provided rationale relying solely upon a lack of hearing loss at separation.

With regard to the Veteran's claim for tinnitus, the examiner stated that a medical opinion regarding etiology could not be rendered without resorting to speculation.  The rationale provided was that there was no clear link to the military.

The examiner did not render an opinion with regard to whether the Veteran's low back disability was related to the Veteran's active service.  The examiner unable to resolve the issue without resort to speculation.  In providing this statement the examiner stated that records from the Tom Landry Center in Dallas, Texas should be obtained for review.  

With regard to the Veteran's claim for an acquired psychiatric disorder, the examiner did not render an opinion with regard to its etiology.  Rather the examiner stated that the Veteran's service treatment records do not suggest evidence of the treatment and/or diagnosis of the Veteran's current mental disorders.  

As the examinations provide insufficient rationale for the opinions provided or provider no opinion with regard to the etiology of the disability, the claims must be remanded to obtain an adequate medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  This remand orders that attempts be made to obtain additional treatment records with regard to the Veteran's claims.  As such, the Veteran should be afforded VA examinations regarding the etiology of his reported bilateral shin splints, bilateral knee disability, and right foot plantar warts.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment records regarding the Veteran dated since July 2014.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from the Tom Landry Center in Dallas, Texas.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for appropriate examinations to determine the nature and likely etiology of the claimed bilateral shoulder disability, neck disability, low back disability, bilateral knee disability, bilateral shin splints, bilateral hearing loss disability, tinnitus, obstructive sleep apnea, gastrointestinal disability, skin disability, right foot plantar warts, and acquired psychiatric disorder.  The claims file and copies of all pertinent records should be provided to the examiner(s) for review.

Based on the examination and review of the record, the examiner should address the following:

For any diagnosed bilateral shoulder disability, neck disability, low back disability, bilateral knee disability, bilateral shin splints, bilateral hearing loss disability, tinnitus, obstructive sleep apnea, gastrointestinal disability, skin disability, right foot plantar warts, and/or acquired psychiatric disorder, is it at least as likely as not (50 % probability) that the disorder(s) had their onset in service or are causally related to service?  The examiner(s) must comment on the prior examination reports.  The examiner(s) should comment upon the Veteran's service treatment records, including notations of gastroenteritis, knee pain, low back pain, plantar wart, and shin splints.  The examiner(s) must comment on the Veteran's service in the field artillery and an August 2008 audiology consult note indicating hearing loss for VA purposes.  The examiner(s) should provide an explanation for any opinion(s) provided.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


